DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP §2004 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores real world conditions under which, applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972)
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Response to Amendment
Due to applicant’s amendment filed on February 28, 2022, the 112(b) rejections in the previous office action (dated 10/27/2021), are hereby withdrawn. Claims 1 , 17-23 have been amended, claims 2-16 have been cancelled, and claims 24-27 have been newly added. 
	Therefore, claims 1 and 17-27 currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 25, Ln. 3, the phrase, “…it…” renders the claim to be vague and indefinite because it unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
In claim 25, Ln. 3, the phrase, “can” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 26, Ln. 2, the phrase, “…said indentation…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an indentation” in claim 24 (which claim 26 depends from). Rather, the applicant establishes “an corresponding indentation” in claim 1; emphasis added.  Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 17-21 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (US 5582314 – art of record; hereinafter Quinn).
Regarding claim 1, Quinn discloses a package (10 and 12) comprising: 
a case (14 and 16)) having a hollow tube which is closed at one end and open at the other end; 
a cap (18); 
see Quinn Fig. 3), the hinge permitting selectable movement of the cap between an open position (see Quinn Figs 3-4), wherein access is provided to the open end of the hollow tube, and a closed position (see Quinn Figs. 1 and 5), wherein the cap prevents access to the open end of the hollow tube; 
a tab (48 and 50) extending from the cap with a hook (56) on the tab; and a depression (52; see Quinn Fig. 6) formed in the case where the depression receives the tab (see Quinn Fig. 5), with a detent (53; see Quinn Fig. 6) formed in the depression such that when the cap is placed in the closed position the tab fits into the depression and the hook engages the detent to releasably retain the cap in the closed position (see Quinn Fig. 5); and 
a seal ring (i.e. in the form of a sealing gasket (34)) disposed at the open end of the case and a corresponding indentation (42; Examiner’s note: examiner considers the extended lip (42), as shown in Quinn Figs. 3-5, to be claimed corresponding indentation; emphasis added) on the cap for receiving the seal ring in a closed position (Quinn Col. 3 Ln. 22 – Col. 5 Ln. 57 and Figs. 1-10)
Regarding claim 17, Quinn further discloses wherein the depression includes side edges (see Quinn Figs. 1, 2 and 6).
Regarding claim 18, Quinn further discloses wherein the tab is immediately adjacent the side edges of the depression when the cap is in the closed position (see Quinn Figs. 1 and 5).
Regarding claim 19, Quinn further discloses wherein the tab prevents lateral forces on the cap in the closed position.
Regarding claim 20, Quinn further discloses wherein the detent does not extend the full width of the depression (see Quinn Fig. 6).
Regarding claim 21, Quinn further discloses wherein the said case comprises a tubular wall having an exterior surface and said depression is formed in said exterior surface of said tubular wall (see Quinn Figs. 1 and 3).
Regarding claim 24, Quinn further discloses wherein the cap is hollow (Examiner’s note: the space to the left of the seal engaging member (33) in Quinn Fig. 3 – forms a central void/gap. This central void/gap is hollow; emphasis added).
Regarding claim 25, Quinn further discloses wherein the hollow cap provides an extension to the hollow tube of the case so that when a catheter is inserted into the package it can extend past the top of the case and into the cap (Examiner’s note: the space to the left of the seal engaging member (33) in Quinn Fig. 3 – forms a central void/gap. This central void/gap is hollow and capable of receiving an upper end of a catheter; emphasis added).
Regarding claim 26, Quinn further discloses wherein said hollow cap comprises a bottom land and said indentation comprises a groove in said bottom land (Examiner’s note: examiner considers the beveled edge (40) to be the claimed bottom land and the extended lip (42) to the claimed indentation and groove, as shown in Quinn Figs. 3-5; emphasis added).
Regarding claim 27, Quinn further discloses wherein said seal ring comprises a portion that protrudes upwardly from said open end of said case (Examiner’s note: Quinn discloses the gasket (34; i.e. the claimed seal ring) having ridges (36), as shown in Quinn Fig. 4, projecting upwards; emphasis added).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Neiger (US 5853093 – art of record; hereinafter Neiger).
Regarding claim 22, Quinn as above further teaches wherein said tab extends from a top edge of said cap. 
	Thus, Quinn fails to teach said tab extends from a bottom edge of said cap.
	Neiger is in the same field of endeavor as the claimed invention, which is a hinge cap/closure assembly. Neiger teaches package embodiment (as shown in Figs. 1-6) comprising: a case (22) having a hollow tube which closed at one end and open at the other end; a cap (24); a hinge (26) having one end connected to the cap and a second end connected to the said other end of the hollow tube, the hinge permitting selectable movement of the cap between an open position (see Neiger Fig. 2), wherein access is provided to the open end of the hollow tube, and a closed position (see Neiger Fig. 1), wherein the cap prevents access to the open end of the hollow tube; a tab (28) extending from a bottom edge of the cap with a hook (29) on the tab; a depression (32) formed in the case where the depression receives the tab (Neiger Col. 2 Ln. 53 – Col. 4 Ln. 15).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tab (of Quinn) extend from the bottom edge of the cap (as taught by Neiger) as opposed to the top edge of the cap because the resultant structures will work equally well. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04(VI)(C)
 Regarding claim 23, modified Quinn as above further teaches wherein said tab is flush with the exterior surface of the case at said side edges of said depression when said cap is in the closed position (see Quinn Fig. 1 or Neiger Figs. 3-4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736